Title: From Thomas Jefferson to Lafayette, 30 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Charlottesville May 30th. 1781.
        
        Mr. Maury informs me there is Reason to expect from Lord Cornwallis a permission to export to Charlestown tobacco for our Officers and Soldiers in captivity there. As you have been fully apprised of what has been done heretofore and a negotiation for the relief of Officers and soldiers of the Continental Line which you  have honored by accepting the command seems equally reconcileable to your Office and humanity, I will beg leave to inform you that the State will provide as far as nine hundred hogsheads of tobacco to be sent to Charlestown for the above purpose and to ask the favor of you to negotiate with Lord Cornwallis for the License. The Distance of the Executive from his Lordship is an additional reason for asking this favor of you. Mr. Maury will lend any aid in his power to promote this business, and is still recommended as a proper person to attend the tobacco to Charlestown. I have the honor to be &c.,
        
          Thomas Jefferson
        
      